Citation Nr: 0326005	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  96-31 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for diarrhea.

3.	Entitlement to service connection for hypertension.

4.	Entitlement to service connection for a kidney disorder, 
to include kidney stones, based on exposure to ionizing 
radiation.

5.	Entitlement to service connection for an enlarged 
prostrate, based on exposure to ionizing radiation.

6.	Entitlement to service connection for a blood disorder, 
based on exposure to ionizing radiation.

7.	Entitlement to service connection for bronchitis, due to 
undiagnosed illness.

8.	Entitlement to service connection for fatigue, due to 
undiagnosed illness.

9.	Entitlement to a disability rating in excess of 20 
percent for cervical radiculopathy of the right upper 
extremity.

10.	Entitlement to a disability 
rating in excess of 20 percent for cervical 
radiculopathy of the left upper extremity. 

11.	Entitlement to a disability 
rating in excess of 10 percent for cervical spondylosis. 

12.	Entitlement to a disability 
rating in excess of 10 percent for cervical headaches.

13.	Entitlement to a disability 
rating in excess of 10 percent for anxiety disorder.

14.	Entitlement to total 
disability rating due to individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran served on active duty from August 1981 to 
November 1981, and from November 1990 to September 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 and subsequent rating 
decisions from the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).  


REMAND

After a preliminary review of this case, the Board finds that 
appellate adjudication of the claims set forth on the cover 
page of this decision are not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  As mentioned earlier, on November 
9, 2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before that date and not yet 
final.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where the law or regulation changes after a claim has been 
filed, but before the administrative process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied).  But see Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003) (holding that 
congressional enactments and administrative rules will not be 
construed to have retroactive effect unless their language 
requires this result).  In the Kuzma case, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) also 
noted that, as previously held in Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) and Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002), there is nothing in the VCAA to suggest 
that section 3(a) was intended to apply retroactively.  The 
Federal Circuit Court went on to remove all doubt and 
overrule both Karnas and Holliday v. Principi, 
14 Vet. App. 280 (2001) to the extent they conflict with the 
Supreme Court's and Federal Circuit Court's authority.

In response to the recent holding in the Kuzma case, the 
Chairman of the Board has asked VA's General Counsel for 
guidance in determining the scope of that holding.  A 
response is forthcoming, but not yet of record.

38 U.S.C.A. § 5103(b)(1) provides a claimant one year to 
submit information or evidence pertinent to his claim.  In a 
recently decided opinion, Paralyzed Veterans of America, et 
al v. Secretary of Veteran Affairs, ___ F.3d ___, Nos. 02-
7007,-7008,-7009,-7010 (Fed. Cir. September 22, 2003), the 
United States Court of Appeals for the Federal Circuit, 
invalidated the provision of 38 C.F.R. § 3.159(b)(1) (2003) 
requiring that the veteran respond to the VA's request for 
information or evidence within 30 days or the VA can 
adjudicate the claim prior to the expiration of the one-year 
period mandated in 38 U.S.C.A. § 5103(b)(1).  

In April 2002, the RO sent the veteran a letter apprising him 
of the requirements of the VCAA.  However, the RO informed 
the veteran that he had one month to submit pertinent 
information and evidence and, if such information and 
evidence were not submitted within one month, the RO would 
readjudicate the claim.  Therefore, the veteran's claims must 
be returned to the RO for compliance with the preliminary 
notice and duty to assist provisions of the VCAA to afford 
the veteran a one-year period to provide information or 
evidence pertinent to his claims and to have the claims 
reconsidered on the merits.  See Paralyzed Veterans of 
America, et al v. Secretary of Veteran Affairs; 38 U.S.C.A. 
§ 5103(b)(1), supra.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action pertaining to the 
claims listed on the cover page of this 
decision required by the VCAA is 
completed.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  
Specifically, the RO should inform the 
veteran that he has one year to submit 
information or evidence pertinent to his 
claims.  38 U.S.C.A. § 5103(b)(1).

2.  Thereafter, the RO should 
readjudicate the claims on the merits, 
i.e., de novo, based on all of the 
evidence in the claims folder (c-file).

3.  If any issue remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




